DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Application Serial No. 16/544,129 filed on August 19, 2019.

3.	Claims 1-20 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for the indication of allowable subject matter.
	 One of the closest prior art , DE102008061910, discloses a method for detecting an actual movement of a vehicle by a detecting unit. An actual movement trajectory is determined from the actual movement. A measure for a similarity between the movement trajectory and a reference trajectory. A hypothesis of a prospective movement of the object is produced based on the measure of the similarity.
 	Another closed reference, US Patent No. 9,747,805 discloses methods and arrangements for measuring similarity with respect to moving object trajectories. First and second moving object trajectories are input, each trajectory being defined by at least two spatial dimensions and a temporal dimension. At least one segment is defined with respect to each trajectory, each segment being defined between two defining points. At least one segment from the first trajectory is matched with at least one segment from the second trajectory. A spatial distance and temporal distance are each computed between the at least one segment from the first trajectory and the at least one segment from the second trajectory. The spatial distance and temporal distance are combined to provide a measure of a spatio-temporal distance between the at least one segment from the first trajectory and the at least one segment from the second trajectory.
 	Although the prior art disclose several claimed limitations, none of the references teaches:
 “calculating a distance between respective intermediate representations, generated by a neural network, of the trajectories in the combination; and performing a training of the neural network based on a calculated loss between the calculated distance and the indicated similarity of the trajectories in the combination, wherein respective calculated losses converge after performing respective trainings for the combinations; creating an intermediate space of respective intermediate representations, generated by the neural network after performing the respective trainings for the combinations, of observed vehicle trajectories; and predicting a trajectory of a road agent based on a distance between a given intermediate representation in the intermediate space and an intermediate representation of an observed trajectory of the road agent generated by the neural network”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661